Case: 2:15-cv-00326-GCS-KAJ Doc #: 173 Filed: 07/02/19 Page: 1 of 4 PAGEID #: 7317




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

TOMMY L. FENLEY, WILLIAM PEVETO, :                     CASE NO. 2:15-cv-326
BROCKROBERT TAGAROOK and LEWIS :
WHITMIRE, individually and on behalf of all :          COLLECTIVE & CLASS ACTION
persons similarly situated,                 :
                                            :          DISTRICT JUDGE GEORGE C. SMITH
              Plaintiffs,                   :
                                            :          MAGISTRATE JUDGE
      v.                                    :          KIMBERLY A. JOLSON
                                            :
WOOD GROUP MUSTANG, INC.,                   :
                                            :
              Defendant.                    :

                      PLAINTIFFS’ UNOPPOSED MOTION FOR
                FINAL APPROVAL OF THE SETTLEMENT AGREEMENT
                  AND APPROVAL OF ATTORNEYS’ FEES AND COSTS

       Plaintiffs Tommy L. Fenley, William Peveto, Brockrobert Tagarook, and Lewis Whitmire

(“Plaintiffs”), through their undersigned counsel, respectfully move this Court for an Order:

       1.      Granting final approval of the Parties’ Settlement Agreement as fair, reasonable,

and adequate pursuant to FED. R. CIV. P. 23(e), and a fair and reasonable resolution of a bona fide

dispute under the Fair Labor Standards Act;

       2.      Finally certifying the following Settlement Class pursuant to Fed. R. Civ. P. 23 and

29 U.S.C. § 216(b) for the purposes of settlement: All Plaintiffs, Opt-In Plaintiffs, and the certified

State Law Classes 1;




1
 The State Law Classes means the group certified by the Court pursuant to Fed. R. Civ. P. 23 on
March 30, 2018 (Dkt. No. 126), which includes all current and former employees of Wood Group
Mustang, Inc. who were classified with the pay code “DAY – Non Exempt Day Rate,” and who
worked in WGM’s Pipeline Services Inspection Department as an inspector (or an equivalent
position) in Ohio, Pennsylvania, and/or Illinois in any workweek during applicable Class Periods.
Case: 2:15-cv-00326-GCS-KAJ Doc #: 173 Filed: 07/02/19 Page: 2 of 4 PAGEID #: 7318




       3.     Approving Plaintiffs Tommy L. Fenley, William Peveto, Brockrobert Tagarook,

and Lewis Whitmire as the Representatives of the Settlement Class;

       4.     Approving Berger Montague PC as Class Counsel for the Settlement Class;

       5.     Approving attorneys’ fees in the amount of one-third (1/3) of the Gross Settlement

Amount (i.e., $2,083,333.33) and costs and expenses not to exceed $195,000.00;

       6.     Approving RG2 Claims Administration LLC as Settlement Administrator and

approving the costs of claims administration not to exceed $23,000;

       7.     Finding that dissemination of the Settlement Notice was accomplished as directed

and met the requirements of due process;

       8.     Directing the settlement funds be distributed in accordance with the terms of this

Settlement Agreement; and

       9.     Entering final judgment in this case and dismissing it with prejudice in accordance

with the terms of the Settlement Agreement.

       This Motion is based on the accompanying Memorandum of Law, the Declarations of

Sarah R. Schalman-Bergen, Drew Legando, Tina M. Chiango, Tommy L. Fenley, William Peveto,

Brockrobert Tagarook, and Lewis Whitmire, and all other records, pleadings, and papers on file in

this action. Pursuant to the terms of the Settlement Agreement, Defendant does not oppose this

Motion.

       A proposed Order is submitted for the Court’s consideration.

Dated: July 2, 2019                             Respectfully submitted,

                                                /s/ Sarah R. Schalman-Bergen
                                                Shanon J. Carson
                                                Sarah R. Schalman-Bergen
                                                Alexandra K. Piazza
                                                BERGER MONTAGUE PC
                                                1818 Market St., Suite 3600



                                               2
Case: 2:15-cv-00326-GCS-KAJ Doc #: 173 Filed: 07/02/19 Page: 3 of 4 PAGEID #: 7319




                                        Philadelphia, PA 19103
                                        Telephone: (215) 875-3000
                                        Facsimile: (215) 875-4604
                                        Email: scarson@bm.net
                                               sschalman-bergen@bm.net
                                               apiazza@bm.net

                                        Jack Landskroner (0059227)
                                        Drew Legando (0084209)
                                        LANDSKRONER GRIECO MERRIMAN
                                        LLC
                                        1360 West 9th Street, Suite 200
                                        Cleveland, Ohio 44113
                                        Phone: (216) 522-9000
                                        Fax: (216) 522-9007
                                        Email: jack@lgmlegal.com
                                               drew@lgmlegal.com

                                        Attorneys for Plaintiffs and the Class




                                        3
Case: 2:15-cv-00326-GCS-KAJ Doc #: 173 Filed: 07/02/19 Page: 4 of 4 PAGEID #: 7320




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing was served

upon all counsel of record through the Court’s ECF system this 2nd day of July, 2019.


                                                   s/ Sarah R. Schalman-Bergen______
                                                      Sarah R. Schalman-Bergen




                                               4
